 

Exhibit 10.2

 

Authentidate Holding Corp.

2225 Centennial Drive

Gainesville, GA 30504

 

September 6, 2017

 

Michael J. Poelking

 

Re:Offer of Employment by Authentidate Holding Corp.

 

Dear Michael:

 

I am very pleased to confirm our offer to you of employment with Authentidate
Holding Corp., a Delaware corporation (the “Company”), for the position of Chief
Financial Officer and Treasurer, reporting to the Company’s Chief Executive
Officer, its Board of Directors (the “Board”) and the Audit Committee of the
Board. As Chief Financial Officer of the Company, you shall also be the
Company’s principal accounting officer. The commencement of your employment (the
“Start Date”) will be as of September 11, 2017. Throughout this employment offer
letter (the “Employment Letter”), the terms “you” or “Employee” shall refer to
Michael J. Poelking. The terms of our offer are as follows:

 

1. Employment. Subject to and upon the terms and conditions of this Employment
Letter, the Company hereby agrees to employ you, and you hereby accept such
employment as Chief Financial Officer and Treasurer of the Company. Your
position includes acting as an officer and/or director of any of the Company’s
subsidiaries as determined by the Board.

 

2. Duties. During the term of your employment with the Company, and subject to
the direction and control of the Chief Executive Officer of the Company, the
Board and the Audit Committee of the Board, you shall report directly to the
Chief Executive Officer, the Board, and the Audit Committee of the Board, and
shall exercise such authority, perform such executive duties and functions and
discharge such responsibilities as are reasonably associated with your executive
position or as may be reasonably assigned or delegated to you from time to time
by the Chief Executive Officer, consistent with your position as Chief Financial
Officer and Treasurer. In general, Employee shall perform, in conjunction with
the Company’s executive management, to the best of his ability the following
services and duties for the Company and its subsidiary corporations (by way of
example, and not by way of limitation): (i) those duties attendant to the
executive position with the Company for which he was hired or appointed;
(ii) establish and implement current and long range objectives and business
plans subject to the approval of the Chief Executive Officer and the Board;
(iii) financial planning including the development of, liaison with, financing
sources and investment bankers; (iv) oversee the financial operations of the
Company and its subsidiaries, including budgetary and financial reporting
matters and managerial oversight of the Company’s accounting department; (v)
oversee transaction processing systems and develop and monitor effective systems
of internal control over financial reporting; (vi) report financial information
to the Board and risk issues to the Audit Committee; (vii) oversee the
management of the Company’s cash and investments in accordance with Board
guidelines; (viii) oversee the preparation and filing of all Securities and
Exchange Commission reports and registration statements as well as all federal
and state tax returns; (ix) participate in the raising of capital either through
public or private equity transactions or through debt; (x) oversee the
preparation of the consolidated financial statements of the Company and its
subsidiaries and divisions; (xi) evaluation and integration of acquisitions,
joint ventures, and other opportunities; and (xii) promotion of the
relationships of the Company and its subsidiaries with their respective
employees, customers, suppliers and others in the business community. Employee
understands and agrees that the Company is a rapidly growing and changing
organization and the precise nature of the work Employee will do for the Company
as Chief Financial Officer and Treasurer may be adjusted from time to time but,
in any event, Employee’s duties and responsibilities always will be at least
commensurate with those duties and responsibilities normally associated with and
appropriate for someone in the position of Chief Financial Officer and
Treasurer.

 



1

 

 

During the Term (as defined in Section 9 of this Employment Letter), you agree
to devote your full business time and attention to the affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned
hereunder, use your best efforts in the performance of your duties for the
Company and any subsidiary of the Company. During the Term, you may, so long as
it does not materially interfere with your duties hereunder: (i) subject to
Section 7 hereof and the terms of the Assignment and Confidentiality Agreement
(defined below), serve on the board of directors (or equivalent bodies) of
civic, non-profit, or charitable organizations or entities unaffiliated with the
Company, (ii) deliver lectures or otherwise participate in speaking engagements,
and (iii) manage your personal investments and affairs. During the Term, the
Board and/or the Management Resources and Compensation Committee (the
“Compensation Committee”), in conjunction with the Chief Executive Officer, will
perform quarterly reviews of Employee’s performance hereunder.

 

Employee shall be based at the Company’s offices located in Gainesville, Georgia
and such other locations as may be requested by the Chief Executive Officer.
Employee shall also undertake regular travel to any of the Company’s other
offices, and such other travel within or outside the United States as is or may
be reasonably necessary in the interests of the Company. All such travel shall
be at the sole cost and expense of the Company, and all airplane travel shall be
business or economy class, or otherwise fully reimbursed at cost, to the extent
that such reimbursements do not exceed the approximate equivalent published fare
for business class. Other expenses shall be reimbursed in accordance with the
Company’s policies for executive travel.

 

3. Base Salary.

 

(a)       During the Term of your employment with the Company, Employee shall be
compensated initially at the rate of $150,000.00 per annum, subject to such
increases, if any, as determined by the Board, or if the Board so designates,
the Compensation Committee, in its discretion, upon the commencement of each of
the Company’s fiscal years during the Term of your employment with the Company
(the “Base Salary”). Base Salary shall be paid to the Employee in accordance
with the Company’s regular executive payroll periods. The Company shall deduct
from Employee’s compensation all federal, state, and local taxes which it may
now or hereafter be required to deduct.

 

(b)        Notwithstanding any other provisions in this Employment Letter to the
contrary, the Employee agrees and acknowledges that any incentive-based
compensation, or any other compensation, paid or payable to Employee pursuant to
this Employment Letter or any other agreement or arrangement with the Company
which is subject to recoupment or clawback under any applicable law, government
regulation, or stock exchange listing requirement, including without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and such
regulations as may be promulgated thereunder by the Securities and Exchange
Commission, will be subject to such deductions and clawback (recovery) as may be
required to be made pursuant to applicable law, government regulation, stock
exchange listing requirement or any policy of the Company adopted pursuant to
any such law, government regulation, or stock exchange listing requirement. This
section shall survive the termination of your employment for a period of three
(3) years.

 

4. Bonus. Employee will be eligible for a cash bonus or grant of equity awards
under the Company’s 2011 Omnibus Equity Incentive Plan (the “Plan”) or any
successor employee compensation plan subsequently adopted by the Board and
approved by the shareholders of the Company, as may be determined by the
Compensation Committee, in its sole discretion, and aligned with the Company’s
practices and policies. Whether you receive a bonus or an equity awards under
the Plan for any given fiscal year, and the amount, terms and conditions of any
such bonus or award, will be determined by the Board (or the Compensation
Committee) in its sole discretion based upon its assessment of the Company’s
achievement of performance conditions (to be set by the Board or the
Compensation Committee) during the applicable fiscal year, subject to the
discretion of the Board or the Compensation Committee to decrease the amount of
such bonus based on its assessment of your individual performance. In order to
earn an annual bonus for any given fiscal year, you must remain continuously
employed by the Company through the date that the bonus is paid. Any bonus
awarded to you will be subject to standard payroll deductions and withholdings.

 



2

 

 

5. Benefits. The Company shall reimburse Employee, upon presentation of the
Company’s standard expense report accompanied by appropriate vouchers and other
suitable documentation, for all reasonable and appropriate expenses incurred by
Employee for business-related purposes, including business-related travel,
incurred by Employee on behalf of the Company, provided such expenditure is
consistent with Company policy. Additionally, during the Term, the Company shall
provide Employee with the following additional benefits, as such benefits may
change from time to time: (i) group health care and insurance benefits as
generally made available to the Company’s senior management and (ii) such other
benefits (including insurance related benefits, holiday, sick leave, personal
days, etc.) obtained by the Company or made generally available to the Company’s
senior management. The Company may evaluate further insurance coverages for the
Employee, including accidental death and dismemberment insurance and “key man”
life insurance. In the event the Company wishes to obtain such additional
insurance on the Employee, Employee agrees to cooperate with the Company in
completing any applications necessary to obtain such insurance and promptly
submit to such physical examinations and furnish such information as any
proposed insurance carrier may request.

 

6. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign and return to the Company the Company’s standard Employee Invention
Assignment and Confidentiality Agreement in the form attached hereto as Exhibit
A (the “Assignment and Confidentiality Agreement”) as a condition of your
employment. We hereby direct you not to bring with you any confidential or
proprietary material of any former employer or to violate any other obligations
you may have to any former employer.

 

7. Covenants.

 

(a)       Prior to the Start Date, you will have disclosed to the Company in
writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes, directly or
indirectly, with the Company. In addition to the obligations specified in the
Assignment and Confidentiality Agreement, you agree that, during your employment
with the Company and for a period of one (1) year following any termination of
such employment, you will not engage in, or have any direct or indirect interest
in, or become associated with or enter into any firm, corporation or business
(whether as an employee, officer, director, agent, security holder, creditor,
consultant, partner or otherwise) that is otherwise engaged in the same or
similar business as the Company in competition with the Company, or which the
Company was in the process of developing during the term of Employee’s
employment with the Company and such development is based on actual or
demonstrative anticipated research. Similarly, you will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company.
Notwithstanding the foregoing, the ownership by Employee of less than two
percent (2%) of the shares of any publicly held corporation shall not violate
the provisions of this Section 7.

 

(b)       You represent that your signing of this Employment Letter and the
Company’s Employee Invention Assignment and Confidentiality Agreement, and your
commencement of employment with the Company, will not violate any agreement
currently in place between yourself and current or past employers, that you have
full authority to accept employment hereunder and are not subject to any
restriction with respect to the commencement of such work from any prior
employer or otherwise. You agree that if any prior employer of yours actually
restrains or limits your employment, it shall be deemed to qualify as “Cause”
under this Employment Letter. As a Company employee, you will be expected to
abide by Company rules and regulations. You will be specifically required to
sign an acknowledgement that you have read and understand the Company rules of
conduct which will be included in an Employee Handbook which the Company will
distribute to you on your date of hire. 

 

(c)        Further, you agree, other than with regard to the good faith
performance of your duties for the Company while employed by the Company, both
during and for five (5) years after your employment with the Company terminates,
not to knowingly disparage the Company or its officers, directors, employees or
agents in any manner likely to be harmful to it or them or its or their
business, business reputation or personal reputation. This paragraph shall not
be violated by statements by you that are truthful, complete and made in good
faith in required response to legal process or governmental inquiry. You also
agree that any breach of this non-disparagement provision by you shall be deemed
a material breach of this letter.

 



3

 

 

(d)        Employee hereby acknowledges that the covenants and agreements
contained in this Section 7 are reasonable and valid in all respects and that
the Company is extending you the offer of employment described herein on such
acknowledgement. If Employee breaches, or threatens to commit a breach, of any
of these covenants, the Company shall have the following rights and remedies,
each of which rights and remedies shall be independent of the other and
severally enforceable, and all of which rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity: (a) the right and remedy to have the covenants
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; (b) the right and remedy to require Employee to
account for and pay over to the Company such damages as are recoverable at law
as the result of any transactions constituting a breach of any of the covenants;
(c) if any court determines that any of the covenants, or any part thereof, is
invalid or unenforceable, the remainder of the covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions;
and (d) if any court construes any of the covenants, or any part thereof, to be
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. The parties intend to and hereby confer jurisdiction to
enforce the covenants upon the courts of any jurisdiction within the
geographical scope of such covenants. If the courts of any one or more such
jurisdictions hold the covenants wholly unenforceable by reason of the breadth
of such scope or otherwise, it is the intention of the parties that such
determination not bar or in any way affect the Company’s right to the relief
provided above in the courts of any other jurisdiction, within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective jurisdiction such covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

 

8. Equity.

 

(a)       Option Grant. Subject to the approval of the Compensation Committee or
the Board, you will be granted an award of stock options to purchase an
aggregate of 25,000 shares of the Company’s Common Stock (the “Options”),
subject to the terms and conditions of the Plan and the terms and conditions set
forth in the Stock Option Agreement which are incorporated herein by reference.
The exercise price of the Options shall be equal to the greater of $2.00 per
share or the “Fair Market Value” on the date of grant, as determined under the
Plan. The Options shall be exercisable for a term of ten years from the date of
grant and shall contain such other terms and conditions as set forth in the
Stock Option Agreement. The Options shall terminate as provided in the Plan,
unless otherwise modified by a written agreement signed by a duly authorized
representative of the Company. Unless otherwise determined by the Compensation
Committee or Board, it is anticipated that the Options granted hereunder shall
be subject to time-based vesting conditions such that as long as Employee is an
employee of the Company on each vesting date, the Options shall vest as follows:
(i) Options to purchase 8,334 shares shall vest on the 12 month anniversary of
the grant date, (ii) Options to purchase 8,333 shares shall vest on the 24 month
anniversary of the grant date, and (iii) Options to purchase 8,333 shares shall
vest on the 36 month anniversary of the grant date. Notwithstanding the
foregoing, however, Employee agrees that he shall not be entitled to exercise
any of the Options prior to October 1, 2019.

 

(b)         In the event of a termination of Employee’s employment with the
Company, the following will apply with respect to the Options: (i) if the
termination is for “cause” (as defined in the Plan), then all of the Options
granted as of the effective date of the termination of Employee’s employment
with the Company shall terminate immediately and be null and void; and (ii) if
the termination is due to any other reason, the Employee’s (or his estate’s or
legal representative’s) right to purchase shares of Common Stock of the Company
pursuant to the Options, solely to the extent such Options are vested as of the
effective date of the termination of Employee’s employment with the Company,
shall remain exercisable in accordance with the Plan, but in no event after the
expiration of the exercise period specified in the Options.

 

(c)        Subsequent Grants. During your employment with the Company, you will
be eligible to be granted additional annual equity awards under the Plan (or any
successor equity incentive plan subsequently adopted by the Board and approved
by the shareholders of the Company) in the discretion of the Compensation
Committee or the Board. The grant date value of any such additional awards shall
be determined in the discretion of the Board or Compensation Committee after
taking into account the Company’s and your performance and other relevant
factors and any such awards may include such vesting conditions and other terms
and conditions as determined by the Compensation Committee or the Board.

 

9. Term of Employment. Employee’s employment hereunder is expressly agreed to be
on an “at-will” basis and accordingly, his employment with the Company can be
terminated by either party for no reason or for any reason, and with or without
notice. Nothing in this Employment Letter is intended to alter Employee’s
at-will employment status or obligate the Company to continue to employ Employee
for any specific period of time, or in any specific role or geographic location.
As used in this Employment Letter, the word “Term” shall mean the period of time
commencing on the Start Date and ending on the date that your employment is
terminated.

 



4

 

 

10. Effect of Termination. Upon termination of Employee’s employment, the
Company shall pay to the Employee any Accrued Compensation (defined below),
which shall be paid on the first regular pay date after the effective date of
the termination of Employee’s employment with the Company (or earlier, if
required by applicable law). Further, upon the termination of Employee’s
employment for any reason, Employee will be deemed to have resigned from all
officer and/or director positions held at the Company and its subsidiaries and
affiliates voluntarily, without any further required action by Employee, as of
the end of Employee’s employment and Employee, at the Company’s request, will
execute any documents reasonably necessary to reflect Employee’s resignation. As
used herein, the term “Accrued Compensation” means all amounts earned or accrued
through the effective date of the termination of Employee’s employment with the
Company, but not paid as of such date, including (i) Base Salary,
(ii) reimbursement for business expenses incurred by the Employee on behalf of
the Company, pursuant to the Company’s expense reimbursement policy in effect at
such time, (iii) any expense allowance, and (iv) bonuses and incentive
compensation earned and awarded prior to the date of termination of Employee’s
employment with the Company.

 

11. IRC 409A. This Employment Letter is intended to comply with the short-term
deferral rule under Treasury Regulation Section 1.409A-1(b)(4) and be exempt
from Section 409A of the Code, and shall be construed and interpreted in
accordance with such intent, provided that, if any severance provided at any
time hereunder involves non-qualified deferred compensation within the meaning
of Section 409A of the Code, it is intended to comply with the applicable rules
with regard thereto and shall be interpreted accordingly. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Employment Letter providing for the payment of any amounts or benefits upon
or following a termination of employment that are considered “nonqualified
deferred compensation” under Section 409A of the Code unless such termination is
also a “separation from service” within the meaning of Section 409A of the Code
and, for purposes of any such provision of this Employment Letter, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.” If you are deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment that is considered non-qualified
deferred compensation under Section 409A of the Code payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (A) the date that is immediately following the
expiration of the six (6)-month period measured from the date of such
“separation from service” of you, and (B) the date of your death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this paragraph (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to you in a lump sum, and any remaining payments and
benefits due under this Employment Letter shall be paid or provided in
accordance with the normal payment dates specified for them herein. With regard
to any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred. For purposes of
Section 409A of the Code, your right to receive any installment payments
pursuant to this Employment Letter shall be treated as a right to receive a
series of separate and distinct payments. In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under the
Employment Letter that is considered non-qualified deferred compensation. In the
event the time period for considering any release and it becoming effective as a
condition of receiving severance shall overlap two calendar years, no amount of
such severance shall be paid in the earlier calendar year.

 

12. Background Check. You represent that all information provided to the Company
or its agents with regard to your background is true and correct.

 



5

 

 

13. Arbitration and Indemnification.

 

(a)       Any dispute arising out of the interpretation, application, and/or
performance of this Employment Letter, except for any claim, breach, or
violation arising under Section 7 of this Employment Letter or under the
Assignment and Confidentiality Agreement, shall be settled through final and
binding arbitration before a single arbitrator in the State of Georgia in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the American Arbitration Association and shall
be an attorney-at-law experienced in the field of corporate law. Any judgment
upon any arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties.

 

(b)       The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law. The Company shall maintain such insurance as is necessary and
reasonable (with minimum coverage of not less than $5,000,000) to protect the
Employee from any and all claims arising from or in connection with his
employment by the Company during the term of Employee’s employment with the
Company and for a period of six (6) years after the date of termination of
employment for any reason. The provisions of this section are in addition to and
not in lieu of any indemnification, defense or other benefit to which Employee
may be entitled by statute, regulation, common law or otherwise.

 

14. Severability; Benefit of Agreement. If any provision of this Employment
Letter shall be held invalid and unenforceable, the remainder of this Employment
Letter shall remain in full force and effect. If any provision is held invalid
or unenforceable with respect to particular circumstances, it shall remain in
full force and effect in all other circumstances. This Employment Letter shall
inure to, and shall be binding upon, the parties hereto, the successors and
assigns of the Company, and the heirs and personal representatives of the
Employee.

 

15. Entire Agreement. This Employment Letter and the documents referred to
herein, including the Assignment and Confidentiality Agreement, constitute the
entire agreement and understanding of the parties with respect to the subject
matter of this offer, and supersede any and all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof. The terms set forth herein may
not be amended or changed (except with respect to such terms reserved to the
discretion of the Company) except in a writing signed by you and a duly
authorized officer of the Company. No waiver of any of the provisions of this
Employment Letter shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. Any failure to insist
upon strict compliance with any of the terms and conditions of this Employment
Letter shall not be deemed a waiver of any such terms or conditions and the
waiver by either party of any breach or violation of any provision of this
Employment Letter shall not operate or be construed as a waiver of any
subsequent breach of construction and validity.

 

16. Notice. For the purposes of this Employment Letter, notices and all other
communications provided for in the Employment Letter shall be in writing and
shall be deemed to have been duly given when (a) personally delivered or (b)
sent by (i) a nationally recognized overnight courier service or (ii) certified
mail, return receipt requested, postage prepaid and in each case addressed to
the respective addresses as set forth below or to any such other address as the
party to receive the notice shall advise by due notice given in accordance with
this paragraph. All notices and communications shall be deemed to have been
received on (A) if delivered by personal service, the date of delivery thereof;
(B) if delivered by a nationally recognized overnight courier service, on the
first business day following deposit with such courier service; or (C) on the
third business day after the mailing thereof via certified mail. Notwithstanding
the foregoing, any notice of change of address shall be effective only upon
receipt. The current addresses of the parties are as follows:

 



If to the Company:

If to the Employee:

Authentidate Holding Corp.

2225 Centennial Drive

Gainesville, GA 30504

Attention: Chief Executive Officer

Michael J. Poelking     With a copy to: With a copy to:

Michael A. Goldstein, Esq.

Becker & Poliakoff, LLP

45 Broadway, 8th Floor

New York, NY 10006

 

 



6

 

 

17. Governing Law; Jurisdiction. The rights and obligations under this offer
letter will be governed by and interpreted, construed and enforced in accordance
with the laws of the State of Georgia without regard to its or any other
jurisdiction’s conflicts of laws principles. Any or all actions or proceedings
which may be brought by the Company or Employee under this Employment Letter
shall be brought in courts having a situs within the State of Georgia, and
Employee and the Company each hereby consent to the jurisdiction of any local,
state, or federal court located within the State of Georgia.

 

18. Eligibility to Work in the United States. In order for the Company to comply
with United States law, we ask that on your Start Date you provide us with
appropriate documentation to verify your authorization to work in the United
States. The Company may not employ anyone who cannot provide documentation
showing that they are legally authorized to work in the United States.

 

19. Interpretation and Independent Representation. The parties agree that they
have both had the opportunity to review and negotiate this Employment Letter,
and that any inconsistency or dispute related to the interpretation of any of
the provisions of this Employment Letter shall not be construed against either
party. The headings used in this Employment Letter are for convenience only and
are not to be considered in construing or interpreting this Employment Letter.
The Employee has been advised and had the opportunity to consult with an
attorney or other advisor prior to executing this Employment Letter. The
Employee understands, confirms and agrees that counsel to the Company (Becker &
Poliakoff, LLP) has not acted and is not acting as counsel to the Employee and
that Employee has not relied upon any legal advice except as provided by its own
counsel.

 

20. Execution. This Employment Letter may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page was an original
thereof.

 

 

Signature Page Follows.

 

7

 

 

We look forward to the opportunity to work with you.

 

  Very truly yours,       AUTHENTIDATE HOLDING CORP.        /s/ Hanif A. Roshan
  Hanif A. Roshan   Chairman of the Board of Directors     I have read and
understood this Employment Letter and hereby acknowledge, accept and agree to
the terms as set forth above and further acknowledge that no other commitments
were made to me as part of my employment offer except as specifically set forth
herein.                

/s/ Michael J. Poelking

  Date signed:   September 7, 2017 Michael J. Poelking      

 

Attachments:

 

Exhibit AEmployee Invention Assignment and Confidentiality Agreement

 

 

8

 

 

Exhibit A

 

EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

 

In consideration of, and as a condition of my employment with Authentidate
Holding Corp., a Delaware corporation (the “Company”), I, Michael J. Poelking
(also referred to as the “Employee”) hereby represent to, and agree with the
Company as follows:

 

1. Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Company to preserve
and protect its “Proprietary Information” (as defined in Section 6 below), its
rights in “Inventions” (as defined in Section 2 below) and in all related
intellectual property rights. I acknowledge and agree that in the course of my
employment with the Company, I may gain access to certain confidential
information, inventions, works of authorship, and other types of proprietary
subject matter that comprise valuable, special and unique assets of the
Company’s business, and that access to the foregoing is granted to me only for
the purpose of enabling me to perform my duties for the Company. I agree that
the Company has an identifiable interest in protecting its rights and ownership
of the foregoing, as well as all intellectual property rights associated
therewith (including, without limitation, its patents, copyrights, trademarks,
and trade secrets). Accordingly, I am entering into this Employee Invention
Assignment and Confidentiality Agreement (this “Agreement”) as a condition of my
employment with the Company, whether or not I am expected to create inventions
of value for the Company.

 

2. Disclosure of Inventions. Without further compensation, I will promptly
disclose in confidence to the Company all inventions, improvements, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, databases, mask works and trade secrets that I make
or conceive or first reduce to practice or create, either alone or jointly with
others, during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets (the “Inventions”).

 

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or actual or demonstrably anticipated research and
development (the “Assigned Inventions”), will be the sole and exclusive property
of the Company. I hereby irrevocably assign, and agree to assign, the Assigned
Inventions to the Company. I understand that this assignment is intended to, and
does, extend to subject matters currently in existence, those in development, as
well as those which have not yet been created. Attached hereto as Schedule A is
a list describing all inventions, original works of authorship, developments and
trade secrets which were made by me prior to the date of this Agreement, which
belong to me and which are not assigned to the Company (“Prior Inventions”). If
no such list is attached, I agree that it is because no such Prior Inventions
exist. I acknowledge and agree that if I use any of my Prior Inventions in the
scope of my employment, or include them in any product or service of the
Company, I hereby grant to the Company a perpetual, irrevocable, nonexclusive,
world-wide, royalty-free license to use, disclose, make, sell, copy, distribute,
modify and create works based on, perform or display such Prior Inventions and
to sublicense third parties with the same rights.

 

4. Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights, including but not
limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions. I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of the Company. “Moral Rights” mean
any rights to claim authorship of or credit on an Assigned Inventions, to object
to or prevent the modification or destruction of any Assigned Inventions or
Prior Inventions licensed to Company hereunder, or to withdraw from circulation
or control the publication or distribution of any Assigned Inventions or Prior
Inventions licensed to Company hereunder, and any similar right, existing under
judicial or statutory law of any country or subdivision thereof in the world, or
under any treaty, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”

 



1

 

 

5. Assistance/Power to Act. I agree to assist the Company in every proper way to
obtain for the Company and enforce patents, copyrights, mask work rights, trade
secret rights and other legal protections for the Company’s Assigned Inventions
in any and all countries. I will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secrets and other legal protections. My obligations
under this paragraph will continue beyond the termination of my employment with
the Company, provided that the Company will compensate me at a reasonable rate
after such termination for time or expenses actually spent by me at the
Company’s request on such assistance. I appoint the Secretary of the Company as
my attorney-in-fact to execute documents on my behalf for this purpose.

 

6. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company or
a third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence, whether disclosed in writing, orally or visually by drawings or
observation of parts or equipment (the “Proprietary Information”). Such
Proprietary Information includes, but is not limited to, Assigned Inventions,
trade secrets as well as other proprietary knowledge, information, know-how,
non-public intellectual property rights including unpublished or pending patent
applications and all related patent rights, manufacturing techniques, formulae,
processes, discoveries, improvements, ideas, conceptions, compilations of data,
and developments, whether or not patentable and whether or not
copyrightable. For example and without limitation, Proprietary Information may
include information I learn about or develop in connection with my employment
with the Company, such as: (i) information regarding internet and software based
document authentication services and telehealth products and services including
product information, features, roadmaps, plans, specifications, mechanics,
designs, costs and revenue; (ii) techniques and methods for developing or
improving the foregoing products and services; (iii) measurement techniques
utilized to increase monetization and analyze performance metrics; (iv) customer
lists and data, (v) non-public trademarks or domain names; (vi) non-public
business and financial information, which may include revenues, profits,
margins, forecasts, budgets and other financial data; (vii) marketing and
advertising plans, strategies, tactics, budgets and studies; (viii) business and
operations strategies; (ix) the identities of the key decision makers at the
Company’s vendors, suppliers, or other business partners; (x) the particular
needs and preferences of the Company’s suppliers, platform providers and
business partners, and the Company’s approaches and strategies for satisfying
those needs and preferences; (xi) contracts, credit procedures and terms;
(xii) research and development plans; (xiii) software developed or licensed by
Company; (xiv) hardware and hardware configurations; (xv) employment and
personnel information (including, without limitation, the names, addresses,
compensation, specific capabilities, training information, job assignments and
performance evaluations of Company personnel); (xvi) information relating
proposed or ongoing acquisitions or takeovers by or on behalf of the Company;
and (xvii) other know-how. The foregoing are only examples of Proprietary
Information and information not specifically identified herein may also
constitute Proprietary Information. Further, Employee recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Employee agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
my work for the Company consistent with the Company’s agreement with such third
party. The Employee acknowledges that Proprietary Information, as they may exist
from time to time, are valuable and unique assets of the Company, and that
disclosure of any such information would cause substantial injury to the
Company.

 

7. Exceptions to Proprietary Information. Notwithstanding the definition set
forth in Section 6, Proprietary Information does not include information that I
can show by competent proof: (a) was generally known to the relevant public at
the time of disclosure, or became generally known after disclosure to me other
than through disclosure, directly or indirectly, by Employee; (b) was lawfully
received by me from a third party without breach of any confidentiality
obligation; (c) was known to me prior to receipt from the Company or (d) was
independently developed by me without breach of any obligation of
confidentiality or non-use.

 

2

 

 

8. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use, disclose, copy, reverse-engineer,
distribute, gain unauthorized access or misappropriate any Proprietary
Information without the prior written consent of the Company, except as may be
necessary to perform my duties as an employee of the Company for the benefit of
the Company. Upon termination of my employment with the Company, I will promptly
deliver to the Company all documents and materials of any nature or form, in my
possession, custody or control, pertaining to my work with the Company and, upon
Company request, will execute a document confirming my agreement to honor my
responsibilities contained in this Agreement. I will not take with me or retain
any documents or materials or copies thereof containing any Proprietary
Information.

 

Notwithstanding my confidentiality obligations, I am permitted to disclose
Proprietary Information that is required to be disclosed by me pursuant to
judicial order or other legal mandate, provided that I have given the Company
prompt notice of the disclosure requirement, and that I fully cooperate with any
efforts by the Company to obtain and comply with any protective order imposed on
such disclosure. If Employee is requested or required (by oral questions,
interrogatories, requests for information or document subpoenas, civil
investigative demands, or similar process) to disclose any Proprietary
Information, Employee shall, unless prohibited by law, promptly notify the
Company of such request(s) so that the Company may seek an appropriate
protective order. Notwithstanding the foregoing, Employee understands that
nothing contained in this Agreement limits Employee’s ability from reporting
possible violations of federal law or regulation to any federal, state or local
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, or any agency Inspector General
(“Government Agencies”), or making other disclosures that are protected under
the whistleblower provisions of federal law or regulation. Employee further
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Agreement
does not limit Employee’s right to receive an award for information provided to
any Government Agencies.

 

9. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents, materials, trade secrets or other intangibles of a
former employer or third party that are not generally available to the public or
have not been legally transferred to the Company, unless consented to in writing
by such former employer or third party.

 

10. Duty Not to Compete. I understand that my employment with the Company
requires my undivided attention and effort. As a result, during my employment, I
will not, without the Company’s express written consent, engage in any other
employment or business, or otherwise enter into or become associated with in any
capacity, any business that (i) directly competes with the current or future
business of the Company; (ii) uses any Company information, equipment, supplies,
facilities or materials; or (iii) otherwise conflicts with the Company’s
business interest and causes a disruption of its operations. Notwithstanding the
foregoing, the ownership by Employee of less than two percent of the shares of
any publicly held corporation shall not violate the provisions of this Section
10.

 

11. Non-Solicitation Covenants. During my employment with the Company and for a
period of one (1) year thereafter, I will not directly or indirectly solicit
away, induce, encourage or participate in the foregoing, any employee or
consultant of the Company who was a consultant or employee of the Company within
one year of the termination date of my employment, to terminate his or her
relationship with the Company, whether for my own benefit or for the benefit of
any other person or entity. In addition, during and after the termination of my
employment with the Company and for a period of twelve (12) months thereafter, I
will not directly or indirectly solicit, induce or attempt to induce, or
otherwise take away, diminish or adversely alter their relationship with the
Company, any customers, business partners or suppliers of the Company that were
customers, business partners, or suppliers of the Company during the tenure of
my employment or that were in the Company’s business development pipeline during
the twelve (12) month period ending on the termination of my employment.

 



3

 

 

12. Savings Clause. I agree that the restrictions contained in this Agreement
are reasonable, proper, and necessitated by the Company’s legitimate business
interests, including without limitation the need to protect the Company’s
Proprietary Information and the goodwill of its customers. I represent and agree
that I am entering into this Agreement freely and with knowledge of its contents
with the intent to be bound by the Agreement and the restrictions contained in
it. If any provision of this Agreement is determined by any court or arbitrator
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, including the duration or scope of any non-competition restriction,
such court or arbitrator shall have the power to reduce the duration or scope of
such provision and, as revised, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement.

 

13. Notification. I hereby authorize the Company to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

 

14. Injunctive Relief. I agree that it may be impossible to assess the damages
caused by my violation of this Agreement or any of its terms. I agree that any
threatened or actual violation of this Agreement or any of its terms will
constitute immediate and irreparable injury to the Company and the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach or threatened breach of this Agreement.

 

15. Return of Property. I agree that when I leave the employ of the Company for
any reason, or at any time at the Company’s request, that I will deliver to the
Company any and all drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies thereof, and any other
material containing or disclosing any Assigned Inventions or Proprietary
Information of the Company, as well as any other Company property, including
without limitation, passwords  to access equipment and data, including any and
all encryption keys, certificates, or other authorization keys, codes or devices
needed to allow complete and unfettered access to all administrative system
functions and all data contained in or on  the devices provided to me by, or
owned, licensed or leased by, the Company. I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement if requested to do so by the Company.

 

16. Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of Georgia, without giving
effect to its laws pertaining to conflict of laws. I hereby expressly consent to
the personal jurisdiction and venue of the state and federal courts located in
the State of Georgia for any lawsuit filed there against me by Company arising
from or related to this Agreement.

 

17. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 



4

 

 

18. Entire Agreement; Amendments and Waivers. This Agreement, along with the
Employment Letter entered into by the Company and Employee, and the documents
referred to herein constitute the entire agreement and understanding of the
parties with respect to the subject matter of this Agreement, and supersede all
prior understandings and agreements, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof. This
Agreement may be amended only by a written agreement executed by Employee and a
duly authorized officer of the Company. No amendment of or waiver of, or
modification of any obligation under this Agreement will be enforceable unless
set forth in a writing signed by or on behalf of the party against which
enforcement is sought. Any amendment effected in accordance with this section
will be binding upon all parties hereto and each of their respective successors
and assigns. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
shall constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

 

19. Miscellaneous. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights and obligations under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company. The provisions of this Agreement shall survive the
termination of my employment with the Company, regardless of the reason. The
parties agree to execute such further documents and instruments and to take such
further actions as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

 

20. Not an Employment Agreement. I understand that this Agreement does not
constitute a contract of employment or obligate the Company to employ me for any
stated period of time. I understand that I am an “at will” employee of the
Company and that my employment can be terminated at any time, with or without
notice and with or without cause, for any reason or for no reason, by either the
Company or myself. I acknowledge that any statements or representations to the
contrary are ineffective, unless put into a writing signed by the Company. I
further acknowledge that my participation in any stock option or benefit program
is not to be construed as any assurance of continuing employment for any
particular period of time. This Agreement shall be effective as of the first day
of my employment by the Company, which is the Start Date, as defined in that
certain Employment Letter dated as of September 6, 2017.

 

 

Signature page to Employee Invention Assignment and Confidentiality Agreement
follows.



 

5

 

 

I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE HAD THE OPPORTUNITY TO
SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL
OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE
CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

Authentidate Holding Corp.:   Employee:             By:

  /s/ Hanif A. Roshan

 

/s/ Michael J. Poelking

  Name:   Hanif A. Roshan   Signature             Title:   Chief Executive
Officer  

Michael J. Poelking

        Name (Please Print)  

 

6

 

 

SCHEDULE A

 

LIST OF PRIOR INVENTIONS

 

Title

 

Date

 

Identifying Number of Brief Description

                                                 

 

 

¨No inventions or improvements

 

Signature of Employee:

 

            Print Name of Employee:     Michael J. Poelking       Date:  

 



7

 